— Order unanimously reversed on the law without costs and matter remitted to Onondaga County Family Court for further proceedings, in accordance with the following memorandum: The order entered in this support proceeding in Family Court must be reversed because the record does not establish that respondent was advised of his right to be represented by counsel at the hearing (see, Family Ct Act § 433 [a]). The Hearing Examiner’s question to respondent concerning whether he intended to get an attorney was insufficient to advise respondent that he had an absolute right to be *950represented by counsel at the hearing at his own expense, and that he was entitled to an adjournment for the purpose of retaining the services of an attorney (cf., Matter of Krieger v Krieger, 43 AD2d 954). (Appeal from order of Onondaga County Family Court, McLaughlin, J. — vacate judgment.) Present—Doerr, J. P., Denman, Boomer, Pine and Lawton, JJ.